DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment
Claims 21-25, 29-31, 38 are amended and field on 10/26/2021.
A terminal disclaimer was filed and approved on 10/26/2021.
The amendment to the claims overcome the objection to claims in the action mailed 9/16/2021.
The double patenting is withdrawn due to the terminal disclaimer.
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action.
As to claim 21, a method for treating an atherosclerotic plaque intravascularly, comprising: providing an intravascular device for pre-angioplasty treatment comprising a first expandable balloon and a plurality of microperforators extending radially outwardly from the first expandable balloon; positioning the intravascular device at a site in a target vessel proximate the atherosclerotic plaque in a wall of the target vessel; expanding the first expandable balloon to place the plurality of microperforators in contact with the atherosclerotic plaque and create microperforations into the atherosclerotic plaque to form cleavage lines or planes in the atherosclerotic plaque; removing the intravascular device from the target vessel; positioning a separate intravascular device for angioplasty treatment comprising a catheter and a second expandable balloon at the site; and expanding the second expandable balloon in combination with other claimed structure was not found or rendered obvious by the prior art of record.
, removing the intravascular device from the target vessel; positioning a separate intravascular device for angioplasty treatment comprising a catheter and a second expandable balloon at the site; and expanding the second expandable balloon.
As to claim 30, a method for treating an atherosclerotic plaque intravascularly, comprising: providing an intravascular device for pre-angioplasty treatment comprising a first expandable balloon and a plurality of microperforators extending radially outwardly from the first expandable balloon; positioning the intravascular device at a site in a target vessel proximate the atherosclerotic plaque in a wall of the target vessel; expanding the first expandable balloon to place the plurality of microperforators in contact with the atherosclerotic plaque and create microperforations into the atherosclerotic plaque to form cleavage lines or planes in the atherosclerotic plaque; removing the intravascular device from the target vessel; positioning a separate intravascular device for angioplasty treatment comprising a catheter and a second expandable balloon at the site; and expanding the second expandable balloon in combination with other claimed structure was not found or rendered obvious by the prior art of record.
, removing the intravascular device from the target vessel; positioning a separate intravascular device for angioplasty treatment comprising a catheter and a second expandable balloon at the site; and expanding the second expandable balloon.
As to claim 38, a method for treating an atherosclerotic plaque intravascularly, comprising: providing an intravascular device for pre-angioplasty treatment comprising a first expandable balloon and a plurality of microperforators extending radially outwardly from the first expandable balloon; positioning the intravascular device at a site in a target vessel proximate the atherosclerotic plaque in a wall of the target vessel; expanding the first expandable balloon to place the plurality of microperforators in contact with the atherosclerotic plaque and create microperforations into the atherosclerotic plaque to form cleavage lines or planes in the atherosclerotic plaque; removing the intravascular device from the target vessel; positioning a separate intravascular device for angioplasty treatment comprising a catheter and a second expandable balloon at the site; and expanding the second expandable balloon in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Reed et al. (US. 6,197013B1)(“Reed”) is the closest prior art of record. Even though Reed discloses a method for treating an atherosclerotic plaque intravascularly (abstract, Fig. 8, Fig. 12), comprising: providing an intravascular device for pre-angioplasty treatment (22) comprising a first expandable balloon (26) and a plurality of microperforators extending radially outwardly from the first expandable balloon (5); positioning the intravascular device at a site in a target vessel proximate the atherosclerotic plaque in a wall of the target vessel (Fig. 12); expanding the first expandable balloon to place the plurality of microperforators in contact with the atherosclerotic plaque and create microperforations into the atherosclerotic plaque to form cleavage lines or planes in the atherosclerotic plaque (Fig. 10), Reed fails to disclose, removing the intravascular device from the target vessel; positioning a separate intravascular device for angioplasty treatment comprising a catheter and a second expandable balloon at the site; and expanding the second expandable balloon.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783